AO 245B (Rev. AO ll/l6-CAN 04/18) Judgment in Criminal Case

UNITED STATES DISTRICT COURT
Northern District of California

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.
Travis C()l@ Malone USDC CaSC Numb€ri CR-l 8-003 l l-()Ol BLF
BOP Case Number: DCAN518CR003 11-001
USM Nllmb€l'§ 08457-063

Defendant’s Attomey: Mark H. Jaffe (Retained)

V\_/VVV\/

THE DEFENDANT:
1117 pleaded guilty to count(s): Three and F our of the Indictment

§‘ pleaded nolo contendere to count(s): Which Was accepted by the court.
f” Was found guilty on count(s): after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

 

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 103 O(b) Conspiracy to Commit Computer Fraud and Abuse 7/3 0/2016 Three
18 U.S.C. §§ 1030(a)(5)(B) Transmission of Code to Cause Damage to Protected Computer 1/25/2016 Four

and 1030(¢)(4)(1))(1)

 

 

 

 

 

 

 

The defendant is sentenced as provided in pages 2 through 1 of this judgment The sentence is imposed pursuant to the Sentencing
Refonn Act of 1984.

§ """" ’ The defendant has been found not guilty on count(s):
§§ Count(s) One and TWo of the Indictment are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

 

    

 

4/ 16/201 9
Date of Imposition of Judgment,,.v,.@~ was
§1;/“ ’?,' ’f’ 1 1 1
111 111 11
Si§nature of Judge

The Honorable Beth Labson Freeman

United States District Judge
Name & Title of Judge

11;11<~1'1,§ /,‘":11?31»§1 §
Date * x

 

 

 

 

 

 

 

 

AO 245B (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT; Travis Cole Malone ` Judgment - Page 2 of 6
CASE NUMBER: CR-18-OO311-001 BLF

PROBATION

 

The defendant is hereby sentenced to probation for a term of: Five §5) Years

The appearance bond is hereby exonerated Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner
of Cash Security form on file in the Clerl<‘s Office.

MANI)ATORY CONDITIONS OF SUPERVISION

1) You must not commit another federal, state or local crime.
2) You must not unlawfully possess a controlled substance

3) You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

 

117 The above drug testing condition is suspended, based on the court‘s determination that you pose a low risk of
future substance abuse. (check ifapplicable)

4) 117 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplz'cable)

5) ;’“ You must comply With the requirements of the Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, Work, are a student, or were convicted of a qualifying offense. (check l'fappll`cable)

6) §"“ You must participate in an approved program for domestic violence (check if applicable)

7) 117 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if

applicable)

8) You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

9) If this judgment imposes a fine, you must pay in accordance With the Schedule of Payments sheet of this judgment

10) You must notify the court of any material change in your economic circumstances that might affect your ability to pay
restitution, fmes, or special assessments

 

 

You must comply with the standard conditions that have been adopted by this court as Well as with any other conditions on the
attached page.

 

AO 245B (Rev. AO ll/16-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Travis Cole Malone Judgment - Page 3 of 6
CASE NUl\/[BER: CR-18-003 l l-OOl BLF

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

l) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame '

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
and when you must report to the probation officer, and you must report to the probation officer as instructed

3) You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

4) You must follow the instructions of the probation officer related to the conditions of supervision

5) You must answer truthfully the questions asked by your probation officer.

6) You must live at a place approved by the probation officer. lf you plan to change Where you live or anything about your

living arrangements (such as the people you live With, for example), you must notify the probation officer at least 10 days
before the change If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change

7 ) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
view. -

8) You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing

so by the probation officer for schooling, training, community service or other acceptable activities If you plan to change
Where you Work or anything about your work (such as your position or your job responsibilities), you must notify the
probation officer at least 10 days before the change If notifying the probation officer at least 10 days in advance is not
possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
change or expected change

9) You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate
communicate, or interact With any person you know has been convicted of a felony, unless granted permission to do so by the
probation officer.

10) If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

ll) You must not act or make any agreement With a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything

that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

j‘“ If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the

person about the risk and you must comply With that instruction The probation officer may contact the person and confirm
that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions l understand that the court may (l) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date

 

 

 

 

 

 

AO 245B (Rev. AO ll/l6-CAN 04/18) Judgment in Criminal Case
DEFENDANT: Travis Cole Malone Judgment - Page 4 of 6
CASE NUMBER: CR-18-003l 1-001 BLF

SPECIAL CONDITIONS OF SUPERVISION

l. You must not have any contact with the victim (Coinbase), unless otherwise directed by the probation
officer.
2. You must pay any restitution and special assessment that is imposed by this judgment and that remains

unpaid at the commencement of the term of probation

3. You must not open any new lines of credit and/or incur new debt without the prior permission of the
probation officer.

 

4. You must provide the probation officer With access to any financial information, including tax returns,
and shall authorize the probation officer to conduct credit checks and obtain copies of income tax returns.

5. You must submit your person, residence, office, vehicle, electronic devices and their data (including cell
phones, computers, and electronic storage media), or any property under your control to a search. Such a
search shall be conducted by a United States Probation Officer or any federal, state or local law
enforcement officer at any time With or without suspicion Failure to submit to such a search may be
grounds for revocation; you must warn any residents that the premises may be subject to searches.

 

6. You must not possess or use a computer Without the prior approval of the probation officer. "Computer"
includes any electronic device capable of accessing the internet or processing or storing data as described
at 18 U.S.C. § 1030(e)(l) (including cell phones), and all peripheral devices.

7. As directed by the probation officer, you must enroll in the probation office's Computer and Internet
Monitoring Pro gram (CIMP) and shall abide by the requirements of the CIMP program and the Acceptable
Use Contract.

 

8. You must consent to the probation officer conducting periodic unannounced examinations of your
computer equipment which may include retrieval and copying of all data from your computer(s) and any
peripheral device to ensure compliance with this condition, and/or removal of any such equipment for the
purpose of conducting more thorough inspection You must also consent to the installation of any
hardware or software as directed by the probation officer to monitor the defendant's Intemet use

 

 

AO 2458 (Rev. AO ll/16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Travis Cole Malone Judgment - Page 5 of 6
CASE NUMBER: CR-18-003l 1-001 BLF

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments

Assessment JVTA Assessment”‘ Fine Restitution
TOTALS 8200 N/A Waived 310,000

§ The determination of restitution is deferred until . An Amended Judgment in a Crimina] Case (AO 245C) will be entered after
such determination

117 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

 

 

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all
nonfederal victims must be paid before the United States is paid.

Name of Pa Total Loss** Restitution Ordered Prio or Percen e
Coinbase 810,000 $l0,000 100%

c/o John Kothanek

548 I\/|arket St #23008

San Francisco, CA

94104

 

 

 

TOTALS $10 000 $10 000

 

§`“ Restitution amount ordered pursuant to plea agreement $

IIF" The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

j" The court determined that the defendant does not have the ability to pay interest and it is ordered that:

 

}M the interest requirement is waived for the .
fm the interest requirement is Waived for the is modified as follows:

 

 

 

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.

AO 245B (Rev. AO ll/ 16-CAN 04/18) Judgment in Criminal Case

DEFENDANT: Travis Cole Malone Judgment - Page 6 of 6
CASE NUMBER: CR-18-00311-001 BLF

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows*:

A 50
B rt
C 3
D 1 t
E §`*”
F 1,

Lump sum payment of due immediately, balance due

l{”°“ not later than , or
fm in accordance with fm C, im D, Or iad E, and/Or f F below); or

Payment to begin immediately (may be combined With iM C, iii D, or iw F below); or

Payment in equal (e.g., Weekly, monthly, quarterly) installments of _ over a period of (e.g., months or years), to
commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., Weekly, monthly, quarterly) installments of _ over a period of (eg., months or years), to
commence (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalties, totaling $10,200, are due. Once the defendant is on probation, restitution must be
paid in monthly payments of not less than $250 or at least 10 percent of earnings, Whichever is greater, to
commence no later than 60 days from placement on supervision Any established payment plan does not preclude
enforcement efforts by the US Attorney‘s Office if the defendant has the ability to pay more than the minimum due.
The restitution payments shall be made to the Clerk of U.S. District Court, Attention: Financial Unit, 450 Golden
Gate Ave., Box 36060, San Francisco, CA 94102

Unless the court has expressly ordered otherwise if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

iM Joint and Several

 

Case Number Total Amount Joint and Several Corresponding Payee,
Defendant and Co-Defendant Names Amount if appropriate
(including defendant number)

 

 

 

 

 

 

 

g The defendant shall pay the cost of prosecution

§"“' The defendant shall pay the following court cost(s):

fm The defendant shall forfeit the defendant’s interest in the following property to the United States:

"“`l

The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all

or part of the restitution ordered herein and may order such payment in the future, but such future orders do not affect the
defendant’s responsibility for the full amount of the restitution ordered.

 

* Payments shall be applied in the following order1 (1) assessmentj (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties and (8) costs, including cost of prosecution and court costs

 

 

 

 

 

 

 

 

